            Case 1:20-mc-00331-GHW Document 4 Filed 09/24/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 09/24/20
----------------------------------------------------------------- X
                                                                  :
F.F.T., LLC,                                                      :
                                                                  :
                                                  Petitioner, :            1:20-mc-00331-GHW
                                                                  :
                              -against-                           :            ORDER
                                                                  :
THE NEW YORK FOUNDLING HOSPITAL                                   :
IMPLEMENTATION SUPPORT CENTER,                                    :
                                                                  :
                                               Respondent. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, District Judge:
         On September 22, 2020, Petitioner moved this Court for entry of an order pursuant to

Federal Rule of Civil Procedure 45 to compel Respondent to respond to a subpoena. Without

taking a position on the merits of the issue, the Court observes that the proper procedural vehicle

for requests of this type is an order to show cause why the requested relief should not be granted.

         Accordingly, the Court expects that Petitioner will submit an order to show cause why the

requested relief should not be granted no later than October 5, 2020. Petitioner is directed to review

and comply with the procedures described in the Court’s Individual Rules of Practice in Civil Cases

and the Court’s Emergency Individual Rules and Practices in Light of COVID-19.

         Petitioner is directed to serve this order on Respondent, and to retain proof of service. The

Clerk of Court is directed to terminate the motion pending at Dkt. No. 1.

         SO ORDERED.


 Dated: September 23, 2020                                    _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
